                 Case 6:20-bk-06496-KSJ             Doc 21      Filed 05/18/21       Page 1 of 1

[jiffyordnh] [Bench Order No Hearing +]


                                                 ORDERED.
           Dated: May 17, 2021




                                    UNITED STATES BANKRUPTCY COURT
                                       MIDDLE DISTRICT OF FLORIDA
                                            ORLANDO DIVISION
                                            www.flmb.uscourts.gov



In re:                                                                    Case No. 6:20−bk−06496−KSJ
                                                                          Chapter 7

Ralph Romero




________Debtor*________/


                    ORDER GRANTING MOTION TO REOPEN CHAPTER 7 CASE

           THIS CASE came on for consideration without a hearing of the Motion to Reopen
         Chapter 7 Case (Doc. 18 ), filed by U.S. Trustee United States Trustee − ORL7/13 .

            The Court having considered the record, the Motion to Reopen Chapter 7 Case is Granted .

            This case is reopened. The Clerk is directed to reclose this case on October 1, 2021, unless
         a party timely seeks an extension.

             The Court in its discretion may file written findings of facts and conclusions of law at a
         later date.

            Service Instructions:

            Attorney Bryan Buenaventura is directed to serve a copy of this order on interested
         non−CM/ECF users and file a proof of service within three (3) days of entry of the order.

         *All references to "Debtor" shall include and refer to both of the debtors in a case filed jointly
         by two individuals.
